           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

TED GROVE                                                  PLAINTIFF

v.                       No. 4:18-cv-645-DPM

BIOMET INC.; BIOMET ORTHOPEDICS, LLC;
BIOMET US RECONSTRUCTION, LLC; and
BIOMET MANUFACTURING CORP.                             DEFENDANTS

                             JUDGMENT
     The case is dismissed with prejudice.          The Court retains
jurisdiction until 27 August 2019 to enforce the settlement.




                                 D.P. Marshall Jr.
                                 United States District Judge

                                  JO ~      ~019
